      Case 6:16-cr-10107-EFM Document 165 Filed 08/07/19 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )       Case No. 16-101070-001-EFM
vs.                                          )
                                             )
ANTHONY SHULTZ,                              )
                                             )
                       Defendant.            )



                      SENTENCING MEMORANDUM
                    OF DEFENDANT ANTHONY SHULTZ

        Defendant Anthony Shultz submits this memorandum pursuant to Rule 32 of the

Federal Rules of Criminal Procedure for the Court's consideration in determining his

sentence. Mr. Shultz appeared before this Court on July 18, 2018 and entered his plea of

guilty to three counts of Production of Child Pornography (a Class B Felony), in violation

of 18 U.S.C. § 225l(a). For the reasons stated below, Mr. Shultz respectfully requests

that he receive a sentence of 15 years per count, with all counts running concurrently.

                                             I.
            THE PRESENTENCE INVESTIGATION REPORT

        Mr. Shultz contests the calculation of his sentence in the Presentence

Investigation Report (PSR). He asserts that the 4-level enhancement in Count 5 should

not apply to him for the reasons stated in the PSR on page 29.

        Mr. Shultz acknowledges that the crimes of conviction require a sentence of

imprisonment and that the applicable statute calls for a mandatory minimum of fifteen

years imprisonment.
    Case 6:16-cr-10107-EFM Document 165 Filed 08/07/19 Page 2 of 9




                                              II.
                               SENTENCING FACTORS

       The primary directive in 18 U.S.C. § 3553(a) is for courts to "impose a sentence

sufficient, but not greater than necessary, to comply with the purposes set forth in

paragraph 2 of this subsection." Paragraph 2 identifies the following purposes:

               (A)     to reflect the seriousness of the offense, to promote
                       respect for the law, and to provide just punishment
                       for the offense;

                (B)    to afford adequate deterrence to criminal conduct;

               (C)     to protect the public from further crimes of the
                       defendant; and

                (D)    to provide the defendant with needed educational or
                       vocational training, medical care, or other
                       correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2). Among the other factors that the statute directs courts to

consider are, the nature and circumstances of the offense and the history and

characteristics of the defendant; the kinds of sentences available; the sentencing ranges

established ... in the guidelines; any pertinent policy statement. . .issued by the Sentencing

Commission; the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct; and the need to provide

restitution to any victims of the offense. 18 U.S.C. § 3553(a)(l) - (7); Gall v. United

States, 552 U.S. 38 (2007).

        In considering these factors, "no limitation shall be placed on the information

concerning the background, character, and conduct of a person convicted of an offense

which a court of the United States may receive and consider for the purpose of imposing

an appropriate sentence." 18 U.S.C. § 3661.




                                               2
    Case 6:16-cr-10107-EFM Document 165 Filed 08/07/19 Page 3 of 9




       The facts and circumstances in this case call for a total sentence of 15 years

imprisonment.

                             III.
          A SENTENCE OF FIFTEEN YEARS IS SUFFICIENT
              BUT NOT GREATER THAN NECESSARY
          TO ACCOMPLISH THE GOALS OF SENTENCING

       An analysis of the sentencing factors under§ 3553(a) reveals that a term of fifteen

years imprisonment is "sufficient" in this case.

   A. THE NATURE AND CIRCUMSTANCES OF THE OFFENSE AND THE HISTORY AND
           CHARACTERISTICS OF THE DEFENDANT

       1. NATURE AND CIRCUMSTANCES OF THE OFFENSE

       As previously noted, Mr. Shultz was convicted on three counts of production of

child pornography. The crimes are obviously very serious, and an offender convicted of

these offenses should be given a sentence of imprisonment. Both the applicable statute

and the Guidelines recognize that and, accordingly, demand a sentence of imprisonment.

But, the defense submits that Mr. Shultz is not a present danger to the community, he has

accepted responsibility for his conduct, and the sentence should reflect those things.

       The production occurred while Mr. Shultz was working in the Philippines. He

was employed as a base pilot with Life Star of Kansas. His role was flying helicopters

and serving as an instructor. While there, he was introduced to the sex trade that is

rampant in some parts of the Philippines. His introduction was by having sex with adult

prostitutes and devolved into intercourse with minors and, eventually, he began making

videos of the intercourse he had. He then disseminated the videos to others.




                                              3
    Case 6:16-cr-10107-EFM Document 165 Filed 08/07/19 Page 4 of 9




        The conduct is criminal and very upsetting; however, Mr. Shultz has admitted his

role in the crimes to which he plead guilty and he continues to accept responsibility for

his actions.

        2. HISTORY AND CHARACTERISTICS OF ANTHONY SHULTZ

        Mr. Shultz was born in California, the oldest of five children. He moved around

quite a bit with his family, and never really established roots in any one place. He

entered the Army shortly after his high school graduation.

        Mr. Shultz proudly served in the United States Army for over twenty-years. He

was honorably discharged on August 31, 2005. While in the Army, he was deployed to

the Republic of Korea, Germany, Bosnia, Southeast Asia, Honduras, Belize, Yugoslavia,

and served combat tours in Iraq and Kuwait. He served our country valiantly. Mr. Shultz

was awarded the following decorations, medals, badges, and campaign ribbons:

        •      AirMedal;

        •      Army Commendation Medal (twice);

        •      Army Good Conduct Medal;

        •      National Defense Service Medal (twice);

        •      Armed Forces Expeditionary Medal;

        •      Global War on Terrorism Service Medal;

        •      Southwest Asia Service Medal with 2 Bronze Service Stars;

        •      Armed Forces Reserve Medal (twice);

        •      Army Service Ribbon;

        •      Overseas Service Ribbon;

        •      North Atlantic Treaty Organization Medal;



                                              4
   Case 6:16-cr-10107-EFM Document 165 Filed 08/07/19 Page 5 of 9




       •   Kuwait Liberation Medal;

       •   Master Anny Aviator Badge;

       •    Senior Army Aviator Badge; and

       •    Army Aviator Badge.

       During his decades of service, he saw his friends killed. At times, he had to help

sort through the personal belongings of fallen soldiers. His time in the Army represented

some of the highest points in his life but also some of the lowest and most tragic.

       Mr. Shultz's civilian life has also brought him the spectrum and high and low

points. Among the highs are his 35-year marriage to Hyang-Sun Yi and being a father to

his three children. His youngest child graduated from the University of Kansas in May

2019. Among the lows were the death of his father by a drunk driver when he was only a

teenager, the loss of his brother to suicide, and the institutionalization of his other brother

due to severe mental illness.

        Mr. Shultz is very proud of his children, his wife who has remained by his side

throughout this case, and of his service to his country. He is not proud of his conduct that

led to the convictions in this case. He knows that he has offended many. He

acknowledges what he has done, he accepts responsibility for his actions, and he submits

that his history and characteristics support a fifteen-year sentence.

    A. THE NEED FOR THE SENTENCE IMPOSED TO PROMOTE CERTAIN STATUTORY

    OBJECTIVES



        A total sentence of fifteen years imprisonment is sufficient to reflect the

seriousness of the offense, promote respect for the law, and provide just punishment for




                                               5
    Case 6:16-cr-10107-EFM Document 165 Filed 08/07/19 Page 6 of 9




the offense. That term of sentence is also sufficient to protect the public from further

crimes by Mr. Shultz.

         Mr. Shultz is fifty-six years old. If he is incarcerated for fifteen years, he will be

nearly seventy years-old when he is released, with credit for time served. Because of his

advanced age, a fifteen-year sentence is not a proverbial "slap on the wrist," especially

for someone who has never been to prison. 1 Fifteen years is a very lengthy sentence. It

is a sentence that recognizes the harm that has been suffered by the victims, it makes

clear to all involved that producing child pornography is a serious offense that will not be

tolerated, and it is a term of imprisonment that incapacitates Mr. Shultz for a sufficiently

long period of time to prevent him from committing these types of crimes again.

    B.   THE KINDS OF SENTENCES AVAILABLE

         Both the statutory provisions and guideline provisions applicable to this case call

for a sentence of imprisonment. We submit that imposing fifteen years on each count,

with counts running concurrently is just.

    C.   THE SENTENCING RANGE ESTABLISHED BY THE SENTENCING COMMISSION

         Mr. Shultz's guideline range is 1080 months; however, as stated on page 24 of the

PSR, this Court retains "discretion under 18 U.S.C. § 3584 to depart downward to

concurrent sentences in appropriate cases." Doc. 164.

         Mr. Shultz submits departing to concurrent sentences is appropriate and

commensurate with the goals of sentencing.

    D.   THE NEED TO A VOID UNWARRANTED DISPARITIES



1
  See U.S. v. Baker, 445 F.3d 987 (71h Cir. 2006) affirming non-guideline sentence of78 months from 108
months for defendant convicted of distributing child porn, justified in part by judge's finding that prison
would mean more to this defendant than one who has been imprisoned before, which resonated with goal of
"just punishment" in§ 3553(a)(2)(A) and "adequate deterrence" in§ 3553 (a)(2)(B).


                                                    6
   Case 6:16-cr-10107-EFM Document 165 Filed 08/07/19 Page 7 of 9




       The Court "shall consider ... the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct."

18 U.S.C. § 3553(a)(6). Here, there are no co-defendants, so this factor is neutral.

   E. THE NEED TO PROVIDE RESTITUTION TO ANY VICTIMS OF THE OFFENSE

       As noted in the Plea Agreement and Presentence Investigation Report, Mr. Shultz

has acknowledged his obligation to pay restitution in the amount of $3,000 per victim

that is identified and requests restitution. Because there is restitution, this factor weighs

in favor of a total sentence of fifteen years. With that sentence, Mr. Shultz might have an

opportunity for release and employment that will provide an ability to pay the money that

he owes to each victim.

                                             IV.
                                     CONCLUSION

       Mr. Shultz is sorry for his actions. He knows he did many bad things. However,

he has demonstrated an acceptance of responsibility and that he is not a present danger to

the community. He recognizes and acknowledges his bad deeds and his need for

treatment, and that he deserves a sentence of imprisonment. For these and all of the

foregoing reasons, Mr. Shultz respectfully requests this Court sentence him to 15 years

imprisonment for each count and that all counts run concurrently.


                                Respectfully Submitted,

                                FLEESON, GOOING, COULSON & KITCH, L.L.C.

                                By

                                        s/ Daniel E. Lawrence
                                        Daniel E. Lawrence, #23728
                                        301 N. Main, 1900 Epic Center
                                        Wichita, Kansas 67201


                                               7
Case 6:16-cr-10107-EFM Document 165 Filed 08/07/19 Page 8 of 9




                         Telephone: (316) 267-7361
                         Telecopier: (316)267-1754
                         dlawrence@fleeson.com
                         ATTORNEYS FOR DEFENDANT


                         s/ Sylvia B. Penner
                         Sylvia B. Penner, #21640
                         301 N. Main, 1900 Epic Center
                         Wichita, Kansas 67201
                         Telephone: (316) 267-7361
                         Telecopier: (316) 267-1754
                         spenner@fleeson.com
                         ATTORNEYS FOR DEFENDANT




                               8
   Case 6:16-cr-10107-EFM Document 165 Filed 08/07/19 Page 9 of 9




                            CERTIFICATE OF SERVICE

       The undersigned hereby certify that on this 7th day of August 2019, I
electronically filed the foregoing with the clerk of the court by using the CM/ECF system
which will send a notice of electronic filing to each counsel of record in this case.

                                     s/ Daniel E. Lawrence
                                     Daniel E. Lawrence, #23728
                                     301 N. Main, 1900 Epic Center
                                     Wichita, Kansas 67201
                                     Telephone: (316) 267-7361
                                     Telecopier: (316) 267-17 54
                                     dlawrence@fleeson.com
                                     ATTORNEYS FOR DEFENDANT


                                     s/ Sylvia B. Penner
                                     Sylvia B. Penner, #21640
                                     301 N. Main, 1900 Epic Center
                                     Wichita, Kansas 67201
                                     Telephone: (316) 267-7361
                                     Telecopier: (316) 267-17 54
                                     spenner@fleeson.com




                                            9
